Mr. Justice Breese delivered the opinion of the Court: This was an action to recover a penalty for the violation of an ordinance of the city of Collinsville, in which a judgment was rendered for the defendant, and an appeal taken by the city. It is unnecessary to discuss the various points raised by appellant on this record, the real controversy turning upon the true construction of the ordinance alleged to have been violated. It is ordinance numbered four. The eleventh section is as follows: • “ There shall be levied upon every hack-man, drayman, omnibus driver, carter, teamster, cabman or expressman, and all others pursuing a like occupation, the sum of ten dollars for a license.” It is very evident, a tax upon a business, calling or occupation, is the sole object and purpose of this enactment. It could never have been designed that a farmer, driving his team through the streets of the city, should obtain a license so to do, although he would be, pro hao vice, a teamster. The ordinance is aimed at those who make it a business to use hacks, drays, etc., for hire. In this case, the defendant was a farmer, and nothing more, who, on emergency, was employed by a miller to haul some flour to market. He hauled two loads, and that was all of it. This is not like Gartside v. East St. Louis, 43 Ill. 47. There, the business of Gartside was transporting coal in his heavy coal wagons, from within the city to places outside of the city. We do not think the defendant’s case came within the spirit and meaning of this ordinance, and the judgment was right, and must be affirmed. Judgment affirmed.